

115 HR 6713 IH: Safe to Tell Act of 2018
U.S. House of Representatives
2018-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6713IN THE HOUSE OF REPRESENTATIVESSeptember 6, 2018Mr. Coffman (for himself and Mr. Himes) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo promote the creation of State anonymous school threat reporting programs, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Safe to Tell Act of 2018. 2.Grants (a)In generalThe Attorney General may make grants to States that enact a law described in section 3 and otherwise conforms its laws to the requirements of section 3.
 (b)Use of grant fundsA grant under this section may be used for the establishment of a program described in section 3. (c)ApplicationA State seeking a grant under this section shall submit to the Attorney General an application at such time, in such manner, and containing such information as the Attorney General may reasonably require, including a copy of the law described in section 3(a).
 (d)Authorization of appropriationsThere is authorized to be appropriated $25,000,000 for each of fiscal years 2019 through 2023. 3.State law described (a)In generalA law described in this section is a law establishing a program described in subsection (b).
 (b)Program requirementsA program established under subsection (a) shall— (1)establish and maintain methods (including a telephone hotline, a mobile application, and a website) that provide individuals with the means to relay information anonymously concerning unsafe, potentially harmful, dangerous, violent, or criminal activities, or the threat of these activities, to appropriate law enforcement and public safety agencies and school officials;
 (2)establish methods and procedures to ensure that the identity of the reporting parties remains unknown to all persons and entities, including law enforcement officers and employees operating the program;
 (3)establish methods and procedures so that information obtained from a reporting party who voluntarily discloses his or her identity and verifies that he or she is willing to be identified may be shared with law enforcement officers, employees operating the program, and with school officials;
 (4)establish methods and procedures to ensure that a reporting party’s identity that becomes known through any means other than voluntary disclosure is not further disclosed;
 (5)promptly forward information received by the program to the appropriate law enforcement or public safety agency or school officials;
 (6)train law enforcement dispatch centers, school districts, individual schools, and other entities on appropriate awareness and response to information received under the program;
 (7)provide awareness and education materials to participating schools and school district; (8)monitor each reporting method under the program 24 hours per day, 7 days per week, including providing an answering service staffed with an individual trained in receiving reports under the program;
 (9)provide accountability and quality assurance measures, including disposition reporting, as well as measures to prevent abuse;
 (10)provide that, except as provided under paragraph (11), materials created or obtained through the implementation or operation of the program are confidential, and a person shall not disclose the material; and
 (11)provide that a person administering the program may not be compelled to produce any information received under the program or other materials produced as part of the program except on the motion of a criminal defendant to the court in which the offense is being tried.
				